 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Maria Correa, et al.,                                    Case No.: 2:16-cv-01852-JAD-NJK

 4             Plaintiffs
                                                              Order Granting Unopposed
 5 v.                                                            Motion in Limine and
                                                           Directing Plaintiffs to Show Cause
 6 Las Vegas Metropolitan Police Department,             Why This Case Should Not Be Dismissed
   et al.,
 7                                                                      [ECF No. 74]
           Defendants
 8

 9            This wrongful-death case arises out of the shooting death of Abel Correa by Las Vegas

10 Metropolitan Police Department (LVMPD) officers Glenn Taylor and Eli Prunchak. In

11 anticipation of the trial that is scheduled to begin on December 17, 2019, defendants move in

12 limine to preclude plaintiffs from presenting any evidence of their damages because the plaintiffs

13 failed to disclose or compute their damages as Federal Rule of Civil Procedure 26(a)((1)(A)

14 requires and the plaintiffs identified no medical-care providers or other experts who can testify

15 about their claimed emotional-distress damages. 1

16            Any opposition to that motion was due two days ago. 2 Plaintiffs, who are represented by

17 counsel, have not filed such an opposition or moved to extend the time to do so. Local Rule 7-

18 2(d) provides that “[t]he failure of an opposing party to file points and authorities in response to

19 any motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes

20 a consent to the granting of the motion.” I construe the plaintiffs’ failure to oppose this motion

21 as their consent to granting it. And with good cause appearing, IT IS HEREBY ORDERED that

22

23   1
         ECF No. 74.
     2
         LR 7-2(b); ECF No. 74 (minute order).
 1 the Defendants’ Motion in Limine [ECF No. 74] is GRANTED; plaintiffs are precluded from

 2 introducing any evidence of damages at trial.

 3         IT IS FURTHER ORDERED that the plaintiffs have until December 2, 2019, to

 4 SHOW CAUSE in writing why this case should not be dismissed and the trial vacated for

 5 inability to prove a required element of their claims at trial. If plaintiffs file a response to

 6 this order to show cause, defendants will have until December 6, 2019, to file a written response.

 7 No further briefing will be permitted.

 8         Dated: November 20, 2019

 9                                                          _________________________________
                                                                         ____
                                                                            _ ________
                                                                                     _ ________
                                                            U.S. District Judg
                                                                          Judge
                                                                            ddgge Jennifer
                                                                                  J nniffer
                                                                                  Je     e A.
                                                                                            A. Dorsey
                                                                                               D
10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
